McInturff, A.C.J.
(dissenting) — I respectfully dissent. The real issue here is whether the law remains as it is set forth in Payton v. New York, 445 U.S. 573, 63 L. Ed. 2d 639, 100 S. Ct. 1371 (1980) and State v. Byers, 88 Wn.2d 1, *828559 P.2d 1334 (1977), overruled in nonpertinent part in State v. Williams, 102 Wn.2d 733, 689 P.2d 1065 (1984).
Payton, 100 S. Ct. at 1388, holds that law enforcement officers must have a warrant to arrest a defendant in his residence. The majority argues that the record supports the Superior Court's determination that Mr. Carlow was under arrest on his porch. But the record indicates that before entering his house, the police told Mr. Carlow only that they wanted to talk to him at the station about a serious matter. This statement was insufficient to advise Mr. Car-low that he was in custody. Cf. State v. Holeman, 103 Wn.2d 426, 428, 693 P.2d 89 (1985) (a person is under arrest for constitutional purposes when, by a show of authority, his freedom of movement is restrained). Mr. Carlow was not arrested until the police formally advised him of that fact after following him into his residence. This warrantless arrest violated the Fourth Amendment.
Since the arrest was unlawful, Mr. Carlow's subsequent confession must be excluded unless it was obtained "by means sufficiently distinguishable to be purged of the primary taint" of the arrest rather than "by the exploitation of that illegality", Byers, at 8 (quoting from Wong Sun v. United States, 371 U.S. 471, 488, 9 L. Ed. 2d 441, 83 S. Ct. 407 (1963)). See also State v. Chrisman, 94 Wn.2d 711, 718, 619 P.2d 971 (1980), rev'd on other grounds, 455 U.S. 1, 70 L. Ed. 2d 778, 102 S. Ct. 812 (1982), adhered to on remand, 100 Wn.2d 814, 676 P.2d 419 (1984); State v. Lewis, 19 Wn. App. 35, 40-41, 573 P.2d 1347 (1978); State v. Bryan, 40 Wn. App. 366, 370 n.1, 698 P.2d 1084 (1985).
The goal of the exclusionary rule is to deter police infringements on Fourth Amendment protections by prohibiting the use of evidence gained through an illegal arrest or search. Wong Sun, 83 S. Ct. at 416. That goal is not furthered where "the causation factor of the illegal detention . . . has been so attenuated, as not to have been an operative factor" in securing the evidence. State v. Vangen, 72 Wn.2d 548, 555, 433 P.2d 691 (1967) (quoting State v. Traub, 151 Conn. 246, 250, 196 A.2d 755 (1963)). Here, *829however, the causal chain is short and unbroken. As in Byers, there was no significant intervening event or considerable lapse of time between the arrest and Mr. Carlow's confession.4 Thus, " [t]here [is] no basis for segregating the two, no justification for upholding the one while denouncing the other." Byers, at 8.
The majority focuses on facts which it believes establish the voluntariness of Mr. Carlow's confession: i.e., he was predisposed to talking to the officers, and he was advised of his Miranda rights. The fact Mr. Carlow was advised of his Miranda rights is important, but it is not the only factor the court considers in these situations. Brown v. Illinois, 422 U.S. 590, 45 L. Ed. 2d 416, 95 S. Ct. 2254, 2261 (1975). In both Byers and Brown, the defendants' convictions were reversed on the ground that their confessions were tainted, although made following Miranda warnings which advised them they had a right to refuse to talk to the police. There, the courts relied on the facts that the defendants confessed within 2 hours of their illegal arrests and that no significant events intervened between the arrests and the confessions. Byers, at 9; Brown, 95 S. Ct. at 2262. Likewise, Mr. Carlow was transported to the police station immediately following his arrest and questioned as soon as he arrived at the station.
Nor is the fact Mr. Carlow was predisposed to talking to the officers helpful. The voluntariness of Mr. Carlow's confession "does not affect the issue here, the Fourth Amendment question of whether a confession is a 'fruit of the poisonous tree'" rooted in the arrest. Byers, at 7. Whether *830or not Mr. Carlow spoke to the officers voluntarily, his confession was clearly born of his arrest, and therefore must fall with it.
In view of the foregoing, I would hold Mr. Carlow's confession was tainted by his illegal arrest and should not have been admitted at his trial.

An example of a significant intervening event is found in Wong Sun, 371 U.S. at 491, where the defendant was released on his own recognizance between his illegal arrest and his confession and several days elapsed between the two. See also United States v. Owen, 492 F.2d 1100, 1107 (5th Cir. 1974) (defendant released on bail, returned voluntarily 4 days later to give statement); Commonwealth ex rel. Craig v. Maroney, 348 F.2d 22, 29 (3d Cir. 1965) (5 days elapsed between arrest and confession and the defendant spoke with his attorney before the confession); State v. Vangen, supra at 555 (defendant was confronted with legally seized evidence against him after first refusing to confess). No comparable events occurred between the illegal arrest and Mr. Carlow's confession.